Citation Nr: 0321024	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include PTSD, depression, an anxiety disorder 
and a chronic disability manifested by a sleep disorder.

2.  Entitlement to service connection for sterility. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Reverend G. B.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

In a decision, dated in October 1996, the Board of Veterans' 
Appeals (Board) found that new and material evidence had not 
been received to reopen the claims for service connection for 
PSTD and major depression.  In a December 1999 rating 
decision, the Regional Office (RO) denied the claims for 
service connection for PTSD and major depression on the basis 
that new and material evidence had not been received to 
reopen the claims.  In a rating decision, dated in February 
2000, the RO, in pertinent part, denied the veteran's claims 
for service connection for a disability manifested by a sleep 
disorder, an anxiety disorder and sterility.  In a July 2001 
decision, the Board determined that new and material evidence 
had not been received to reopen the veteran's claims for 
service connection for PTSD and depression, and denied the 
claims for service connection for an anxiety disorder, sleep 
disorder and sterility.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

While the case was pending before the Court, in August 2002, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand To The Board and to Stay Proceedings 
regarding the issues decided by the Board in its July 2001 
decision.  In an August 2002 Order, the Court granted the 
motion, vacated the Board's July 2001 decision and remanded 
the matter for readjudication consistent with the August 2002 
Joint Motion.

In the August 2002 Joint Motion For Remand To The Board And 
To Stay Proceedings, the parties agreed that one of the 
issues on appeal was whether the veteran had timely appealed 
a December 1992 rating decision, wherein the Regional Office 
in St. Paul, Minnesota denied the appellant's claims for 
service connection for PSTD and a depressive disorder.  
Inasmuch as the Board, on its own motion, has found clear and 
unmistakable error in the October 1996 Board decision, which 
held that a December 1992 rating decision was final with 
respect to the issues of entitlement to service connection 
for PTSD and depression, the issue of timeliness of appeal as 
to the December 1992 rating decision is moot.  In light of 
the foregoing, the Board has framed the issues as that listed 
on the front page of this decision. 

(The issue of whether there was clear and unmistakable error 
in an October 10, 1996 decision of the Board which found that 
new and material evidence had not been received to reopen 
claims of entitlement to service connection for post 
traumatic stress disorder and a depressive disorder is the 
subject of a separate decision of the Board issued this 
date.)

REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims folder reveals that, while a statement 
of the case issued in March 2000 apprised the veteran of the 
applicable provisions of 38 C.F.R. § 3.159, the veteran has 
not been apprised of the specific information and evidence 


necessary to substantiate the specific issues on appeal, and 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  As such, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  

With respect to the veteran's claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, 
depression, an anxiety disorder, and a chronic disability 
manifested by a sleep disorder, post-service VA and private 
medical reports, dating from the May 1975 to September 2002, 
reflect that the veteran has been diagnosed as having major 
depressive disorder, alcohol addiction, PTSD, generalized 
anxiety disorder and insomnia in partial remission.  In light 
of the foregoing, the RO should arrange for a VA psychiatric 
examination of the veteran with a medical opinion in order to 
determine if any current psychiatric disability, to include 
PTSD, depression, generalized anxiety disorder and a chronic 
disability manifested by a sleep disorder are related to 
clinical findings noted during service.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Regarding the veteran's claim of entitlement to service 
connection for sterility, service medical records reflect 
that the veteran was seen on various occasions for complaints 
of prostatitis, balanitis and urethritis.  Voluminous post-
service VA and private medical reports, dating from May 1975 
to September 2002, pertinently reflect that the veteran has 
received treatment for urinary tract infections and pyuria, 
and that he has a history of bladder infections and cystitis.  
In addition, when seen at the VA Medical Center (VAMC) in St. 
Cloud, Minnesota in December 1999, it was reported that the 
veteran was to be scheduled for impotency testing at the 
urology clinic in order to determine whether or not he was 
sterile.  Accordingly, any additional VA treatment records 
from the urology clinic from the VAMC in St. Cloud, Minnesota 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Moreover, a review of the claims files reflects that 
the veteran has not been evaluated by VA in order to 
determine whether any current sterility is related to 
clinical findings noted during service.  Littke, supra.

Finally, while a July 1989 decision of the Social Security 
Administration is of record and reflects that the veteran 
suffered from a severe affective disorder, as well as a 
history of chronic alcohol abuse that was then in remission 
and PTSD from his combat experience, the medical reports used 
in making the decision are not contained in the claims files.  
Accordingly, those records might be pertinent to whether the 
appellant is entitled to service connection for a psychiatric 
disability.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
his claims.  The RO must obtain and 
associate with the claims files all 
available records identified by the 
veteran, not already associated with the 
claims files and, in any event, should 
attempt to obtain all treatment reports 
from the urology clinic at the VA Medical 
Center in St. Cloud, Minnesota, dating 
from December 1999.  If any of the 
aforementioned reports are not available, 
documentation to this effect must be 
noted in the claims files. 

3.  The RO should attempt to obtain 
copies of the record upon which the 
appellant's July 1989 award of SSA 
disability benefits was based.  If any of 
the aforementioned reports are not 
available, documentation to this effect 
must be noted in the claims files. 

4.  The RO must determine whether the 
veteran has any verified military 
stressor(s) or combat-related 
stressor(s), and document such finding of 
record.

5.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
psychiatric disorders present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s), identified by 
VA as verified or combat related, 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made. 

If the veteran is found to have any other 
acquired psychiatric disorder(s), to 
include but not limited to, depression, 
generalized anxiety disorder and a 
chronic disability manifested by a sleep 
disorder the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the disorder 
originated during a period of active 
duty, are otherwise etiologically related 
to a period of active duty or had their 
onset during active duty.  If the veteran 
is found to have a psychosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the psychosis was manifested within 
a year of the veteran's discharge from 
service and, if so, the specific 
manifestations should be identified.  The 
rationale for all opinions expressed 
should be explained.  The claims files 
including a copy of this REMAND, must be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
must reflect that such a review of the 
claims files was made.  The report must 
be typed.

6.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
examination by an urologist to determine 
the nature and etiology of the current 
sterility and ascertain its relationship 
to clinical findings in service, if any.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail. It is 
essential that the claims files be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  On 
the basis of current examination 
findings, review of the files, and any 
additional information obtained from the 
veteran, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any current sterility 
originated during a period of active duty 
or is etiologically related to clinical 
findings during service.  The examination 
report must reflect that such a review of 
the claims files was made.  The report 
must be typed.

7.  Then, the RO must review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.  

8.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for a psychiatric disability, 
to include PTSD, depression, an anxiety 
disorder, a chronic disability manifested 
by a sleep disorder and sterility.  If 
the determination of any claim remains 
adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002). 


